      Case 1:13-cr-00774-LGS Document 70 Filed 01/21/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA,                    :
                                                   ORDER
           -v.-                              :
                                                   13 Cr. 774 (LGS)
OLGA KHARUK,                                 :

                            Defendant.       :

- - - - - - - - - - - - - - - - - - - - x

     WHEREAS the parties have jointly submitted an application,

through a letter dated January 13, 2021 from Assistant United

States Attorney David Raymond Lewis (“the Request”), requesting

that the sentencing proceeding in this case be allowed to go

forward remotely, either by videoconference or telephone; and

     WHEREAS, for the reasons set forth in the Request, the

Court finds that significant further delay of Defendant’s

sentencing proceeding could cause “serious harm to the interests

of justice,” and

     WHEREAS, the Court accordingly finds that the Court is

warranted in conducting the sentencing proceeding via

videoconference or telephone under Section 15002(b)(2)(A) of the

CARES Act, Pub. L. No. 116-136 (2020); and

     WHEREAS, the Defendant consents to having the sentencing

proceeding conducted remotely; and

     WHEREAS, the CARES Act’s provision for conducting

sentencing proceedings remotely when necessary reflects
     Case
      Case1:13-cr-00774-LGS
           1:13-cr-00774-LGS Document
                              Document67-1
                                       70 Filed
                                           Filed01/21/21
                                                 01/13/21 Page
                                                           Page22ofof33



Congress’s understanding that criminal proceedings must not be

delayed indefinitely.     See United States v. Cohen, No. 19 Cr.

741, 2020 WL 2539115, at *3 (S.D.N.Y. May 19, 2020) (“[T]he

CARES Act recognizes the importance of judicial proceedings

moving forward in a time of great uncertainty.”).           Defendant and

the public both have a strong interest in cases being brought to

a speedy resolution, reflected in the Speedy Trial Act and the

Sixth Amendment.    See United States v. Bert, 814 F.3d 70, 83 (2d

Cir. 2016) (“There is a societal interest in providing a speedy

trial which exists separate from, and at times in opposition to,

the interests of the accused.” (internal quotation marks and

citation omitted)).    And, on January 5, 2021, Chief Judge

Colleen McMahon entered a First Amended Standing Order extending

provision for sentencing proceedings to be conducted remotely

under appropriate circumstances.       In re: Coronavirus/COVID-19

Pandemic, M-10-468 (CM), (S.D.N.Y. Jan. 5, 2021). And

     WHEREAS, The Court concludes that the uncertainty and

deferral of punishment that would result from continual delay of

the sentencing proceeding in this matter constitute serious harms

to the interests of justice.      See Cohen, 2020 WL 2539115, at *2.

Accordingly,

     THE COURT HOLDS that the standard set out in Section

15002(b)(2)(A) of the CARES Act is met, and the Court may

lawfully conduct a sentencing proceeding by videoconference or
     Case
      Case1:13-cr-00774-LGS
           1:13-cr-00774-LGS Document
                              Document67-1
                                       70 Filed
                                           Filed01/21/21
                                                 01/13/21 Page
                                                           Page33ofof33



telephone, if Defendant consents on the record to doing so.               It

is therefore

     ORDERED that the sentencing proceeding in this case,

currently scheduled for February 25, 2021 at 11:30 a.m., shall

be conducted remotely, by videoconference or telephone.

Dated:    New York, New York
          January 21, 2021
